UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2697



MUHAMMAD WALIYULLAH KARIM ABDUL QADIR,

                                              Plaintiff - Appellant,

         versus

EVERETTE TAYLOR,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CA-95-920-19BC)


Submitted:   January 11, 1996             Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Muhammad Waliyullah Karim Abdul, Appellant Pro Se. Andrew Foster
McLeod, GRIGGS, SPRUILL & HARRIS, Cheraw, South Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order accepting

the magistrate judge's recommendation and denying relief on his 42

U.S.C. § 1983 (1988) complaint. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Qadir v. Taylor,
No. CA-95-920-19BC (D.S.C. Aug. 21, 1995). We deny Appellant's mo-

tion for a protective order and dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2